Mr. Justice Waterman delivered the opinion oe the Court. The jury might properly find, as it did, that the goods were the property of Orr and Saddler. In fact, if not technically so, under the undisputed evidence the goods actually belonged to Orr and Saddler; that is, according to their testimony, they belonged to a corporation of which they owned all the stock. The jury might properly, as it did, find the conveyance to the corporation to be a mere subterfuge. Moreover, there was no change of possession; the goods remained where they were before the bill of sale was made, with the same custodians. The policy of the law in this State does not encourage the owner of personal property to sell it and continue in possession of it, possession being one of the strongest evidences of title to personal property. If the real ownership is suffered to be in one and the apparent ownership in another, the latter gains credit as owner, and is enabled to practice deceit upon mankind. Ticknor v. McClelland, 84 Ill. 471; Wood v. Loomis, 21 Ill. App. 604; Allen v. Carr, 85 Ill. 388; Thornton v. Davenport, 1 Scam. 296; Thompson v. Yeck, 21 Ill. 73. Judgment might have been entered for the defendants for want of a replication taking issue upon the defendant’s pleas. Lindsay v. Stout, 59 Ill. 491; Williams v. Boyden, 33 Ill. App. 477. It is urged that Mr. Gemmill, counsel for plaintiff, should have been permitted to testify in rebuttal. As the court remarked—what was there for him to rebut ? The only evidence given by the defendants was as to certain declarations made by Messrs. Orr and Saddler. There was nothing tending to show that Mr. Gemmill was present when either of such declarations was made. Mr." Gemmill, from his statement, apparently wished to testify as to the organization of the corporation and its doing business; there was no dispute about this, and the defendants had given no evidence denying such organization, or that the company did business. We do not think another jury would find otherwise than did the one to whom this qause was submitted. The judgment of the Circuit Court is affirmed.